Notice of Pre-AIA  or AIA  Status
Claims 1-20 remain for examination.  The amendment filed 9/27/21 amended claims 1, 12, & 20.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9 of the amendment filed 9/27/21, with respect to the Shabtai reference have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 12, and 20 were amended to recite inter alia wherein the threat intelligence is used to dynamically change characteristics of the fictitious profiles.  As noted above, the Shabtai reference previously cited in the rejections is entirely silent regarding any modifications to the false profiles once they are created.  Upon further search and consideration, the nearest prior art reference to the amended claims is U.S. Patent 10,637,864 (Ohayon), which teaches a similar system of creating fake profiles to use as decoys to catch attackers attempting to hack the network; however, to the extent that the Ohayon reference discloses modifying profiles at a future point in time subsequent to their creation, Ohayon only discloses updating the fake profiles as a result of a change of format in the profile structure, database topology, etc., so as to ensure that threat intelligence as the basis for dynamically changing characteristics of the fake profiles, as recited in the amended claims.  Dependent claims 2-11 and 13-19 follow from independent claims 1 & 12 and are of consequence allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent 10,601,864 (Nanda).
“To Add or not to Add: Privacy and Social Honeypots” (Haddadi)
“Creation and Management of Social Network Honeypots for Detecting Targeted Cyber Attacks” (Paradise)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        1/13/22

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        /FATOUMATA TRAORE/Primary Examiner, Art Unit 2436